Title: From James Madison to McLellan & Brown (Abstract), 25 March 1805
From: Madison, James
To: McLellan & Brown


25 March 1805, Department of State. “The third instalment of British claims, will be payable in London until the 1st. of September next, and if not drawn from thence at that date, they will cease to be payable there, as they will be transfered to the United States. The third instalment, you will observe, is not due until the 15th. July next. Bills drawn upon Mr. Erving for any sum in his hands on account of the drawer, will of course be duly honored.”
